Citation Nr: 0809365	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-40 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran's rating for his service-connected 
prostate cancer due to herbicides, status-post radical retro 
pubic prostatectomy with minimal incontinence residuals, was 
properly reduced from 100 percent.


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1960 until August 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that raised the 
evaluation of the veteran's service-connected residuals 
prostate cancer due to herbicides, status-post radical retro 
pubic prostatectomy with minimal incontinence residuals, from 
20 percent to 40 percent.  The veteran had previously been 
granted a 100 percent evaluation, effective January 4, 2005, 
which was reduced to 20 percent, effective April 1, 2005, in 
a February 2005 rating decision.  

In his July 2005 Notice of Disagreement, the veteran 
essentially raised a claim for a higher rating evaluation for 
his erectile dysfunction.  However, this matter is not before 
the Board because it has not been prepared for appellate 
review. Accordingly, this matter is REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In a February 2005 rating decision, the RO granted a 100 
percent evaluation for the veteran's service-connected 
prostate cancer due to herbicides, status-post radical retro 
pubic prostatectomy with minimal incontinence residuals, 
effective January 4, 2005.  

2.  The February 2005 rating decision also reduced the 
evaluation of the veteran's service-connected prostate cancer 
due to herbicides, status-post radical retro pubic 
prostatectomy with minimal incontinence residuals, from 100 
percent to 20 percent, effective April 1, 2005.  

3.  In a June 2005 rating decision, the RO raised the 
evaluation of the veteran's service-connected prostate cancer 
due to herbicides, status-post radical retro pubic 
prostatectomy with minimal incontinence residuals, from 20 
percent to 40 percent, effective April 1, 2005.

4.  In the February 2005 and June 2005 rating decisions, the 
RO did not consider the pertinent regulations governing the 
reduction of the evaluation of a service-connected disability 
rated under Diagnostic Code 7528.  


CONCLUSIONS OF LAW

1.  The RO's February 2005 reduction of the evaluation for 
the veteran's service-connected prostate cancer due to 
herbicides, status-post radical retro pubic prostatectomy 
with minimal incontinence residuals, from 100 percent to 20 
percent, occurred without compliance with the requirements 
set forth in 38 C.F.R. §§ 3.105, 3.344 and Diagnostic Code 
7528 (2007), renders the reduction void ab initio.  See Brown 
v. Brown, 5 Vet. App. 413, 422 (1993).  

2.  Restoration of the 100 percent rating assigned for the 
service-connected prostate cancer due to herbicides, status-
post radical retro pubic prostatectomy with minimal 
incontinence residuals, is warranted.  38 U.S.C.A. §§ 1155, 
7104 (West 2002); 38 C.F.R. §§ 3.105(e) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Merits of the Claim

The veteran had approximately 2 years of service in Vietnam.  
On September 23, 2004, the veteran underwent radical 
retropubic prostatectomy.  The postoperative diagnosis was 
prostate carcinoma.  

In January 2005, the veteran filed a claim of service 
connection for prostate cancer.  In a February 2005 rating 
decision, the RO granted service connection for prostate 
cancer due to herbicides, status-post radical retro pubic 
prostatectomy with minimal incontinence residuals, and was 
assigned an initial 100 percent rating, under Diagnostic Code 
7528, effective from January 4, 2005.  Effective from April 
1, 2005, the RO assigned a 20 percent rating.  In a June 2005 
rating decision, the RO assigned a higher40 percent rating, 
effective April 1, 2005.  The veteran appealed the assigned 
lower ratings and he was issued a Statement of the Case in 
October 2005.  He submitted a substantive appeal in December 
2005.

38 C.F.R. § 4.115b, Diagnostic Code 7528 provides that 
malignant neoplasms of the genitourinary system is rated 100 
percent.  The note to this provision states that following 
the cessation of surgical, X-ray, antineoplastic chemotherapy 
or other therapeutic procedure, the rating of 100 percent 
shall continue with a mandatory VA examination at the 
expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e) of this chapter.  If 
there has been no local reoccurrence or metastasis, rate on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  

38 C.F.R. § 3.105(e) provides that where the reduction in 
evaluation of a service-connected disability or employability 
status is considered warranted and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should e 
continued at their present level.  If additional evidence is 
not received within that time period, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expires.

The RO, in reducing the veteran's rating from 100 percent to 
40 percent for the service-connected prostate cancer did not 
apply the note provision of 38 C.F.R. § 4.115b, Diagnostic 
Code 7528, to include application of 38 C.F.R. § 3.105(e).  A 
mandatory VA examination was not conducted at the end of the 
6 months period following his prostatectomy and before a 
reduction was implemented.  Additionally, the procedures of 
38 C.F.R. § 3.105(e), as note above, were not followed.  

VA cannot reduce a rating without observance of applicable 
law and regulations. Therefore, the rating decisions which 
reduced his rating from 100 percent for the service-connected 
prostate cancer is considered void ab initio.  See Brown v. 
Brown, 5 Vet. App. 413, 422 (1993).  As the veteran's rating 
evaluation was improperly reduced, his rating must be 
returned to it original 100 percent evaluation.  


ORDER

Effective April 1, 2005, the veteran's 100 percent rating for 
prostate cancer due to herbicides, status-post radical retro 
pubic prostatectomy with minimal incontinence residuals, is 
restored.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


